PER CURIAM.
Corrado and Lucille Pastore petition this court for a writ of certiorari to review that portion of a circuit court order which disallows the presence of a court reporter during a court-ordered physical examination of Mr. Pastore. We find this case indistinguishable from Stakley v. Allstate Insurance Co., 547 So.2d 275 (Fla. 2d DCA 1989).
Accordingly, the petition for writ of cer-tiorari is granted, the contested provision of the circuit court’s order is quashed, and this case is remanded for further proceedings consistent with Stakley.
LEHAN, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.